Citation Nr: 1316691	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-45 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as a seizure disorder.

2.  Entitlement to service connection for the cause of the decedent's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The decedent had service in the U.S. Navy Reserve from December 1939 to December 1940, with no periods of active duty or active duty for training (ADT).  He died on April [redacted], 2007.  The appellant is the decedent's widow.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2002 and December 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the physical claims file but also the decedent's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of death and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The decedent died on April [redacted], 2007, during the pendency of his appeal as to the claim of entitlement to service connection for residuals of a head injury, claimed as a seizure disorder.  


CONCLUSION OF LAW

Due to the death of the decedent, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for residuals of a head injury, claimed as a seizure disorder.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The decedent filed a claim of entitlement to service connection for residuals of a head injury, claimed as a seizure disorder, in July 2001.  The RO denied the claim in a July 2002 rating decision.  The decedent filed a timely appeal, and, ultimately, the claim came before the Board.  The Board remanded the claim for further development in May 2005.  

Unfortunately, the decedent died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the decedent and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the decedent.  38 C.F.R. § 20.1106 (2012).  


ORDER

The claim of entitlement to service connection for residuals of a head injury, claimed as a seizure disorder, is dismissed.


REMAND

The RO denied a claim of entitlement to service connection for the cause of the decedent's death and to accrued benefits in a December 2007 rating decision.  The appellant filed a timely Notice of Disagreement (NOD).  A Statement of the Case (SOC) was issued by the RO in September 2009 as to the issue of cause of death, and, in August 2011, the RO issued a Supplemental Statement of the Case (SSOC) as to the issue of accrued benefits.  The Board notes that the August 2011 SSOC should have been titled as an SOC, but there is no prejudice to the appellant since the issue of accrued benefits was fully adjudicated in the SSOC.  

In November 2009, the appellant filed a substantive appeal as to the cause of death claim, and indicated on her VA Form 9 that she wanted a Board hearing.  The VA Form 9 somehow became disassociated from the claims file, but was recorded as being received in a timely manner in VA's Veterans Appeals Control and Locator System (VACOLS).  Thus, in July 2011, a VA employee attempted to obtain a new VA Form 9 from the appellant, but was advised that she was unable to complete a new form due to her advanced age.  However, the VA employee completed a Report of General Information as a substitute for the missing VA Form 9.      

Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2012)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the issues of entitlement to service connection for the cause of the decedent's death and to accrued benefits are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Contact the appellant to determine whether she desires an in-person hearing or a videoconference hearing; then, schedule the appellant for the appropriate type of hearing before the Board at the Baltimore RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


